Barnes, J.
This proceeding was an application made by the city of Lincoln for the appointment of a receiver to take charge of the property of and operate the Lincoln Street Railway, in the suit of City of Lincoln v. Lincoln Street R. Co., ante, p. 523. For reasons not apparent to us this proceeding was docketed .and tried in the district court as a separate action, and after that court had appointed a receiver was brought here by appeal by the Street Railway Company. As the right to appoint a receiver depended on the measure of relief granted the city in the main case above mentioned, and as we have found that the city was not entitled to the relief prayed for therein, it follows, as a matter of course, that the judgment of the district court in this proceeding must be reversed and the case dismissed.
Judgment accordingly.